DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the limitation “a side of the rack” in line 3, is unclear. It is unclear whether reference is being made to a different side of the rack or to the side of the rack that was previously claimed in claim 1.
For the purpose of examination, the Examiner will interpret this as the side of the rack that was previously claimed in claim 1.

Regarding claim 9, the limitation “a side of the rack” in line 2, is unclear. It is unclear whether reference is being made to a different side of the rack or to the side of the rack that was previously claimed in claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsorng US 20200068742.


    PNG
    media_image1.png
    904
    1063
    media_image1.png
    Greyscale

Regarding claim 1, Tsorng discloses a server chassis, comprising: 
a rack (300 in Fig. 4b); and 
a mount cage (200 in Fig. 3a), comprising: 
a cage part (220 in Fig. 3a), fixed on a side of the rack (as depicted in Fig. 4b); and 
a handle (260 in Fig. 4b), comprising at least one pivot part (265 in Fig. 4a), a handheld part (portion of 260 extending above 265 in Fig. 4a), and at least one protruding part (portion of 260 extending below 265 and including 267/269 in Fig. 4a), 
portion of 260 extending above 265) and the at least one protruding part (portion of 260 extending below 265 and including 267/269) respectively connected to two opposite sides of the at least one pivot part (265 as depicted in Fig. 4a and 6), and 
the at least one pivot part (265) pivotally connected to the cage part (220); 
wherein, the protruding part (portion of 260 extending below 265 and including 267/269) has a first side surface (surface at 269 in annotated Fig. 4a) located on a side of the protruding part (portion of 260 extending below 265 and including 267/269) that is located away from the at least one pivot part (265), 
an axis of the at least one pivot part (265) is spaced apart from the first side surface by a first distance (D1 as depicted in annotated Fig. 4a) along a first direction (direction of D1 as depicted in annotated Fig. 4a), 
the at least one pivot part (265) is spaced apart from the first side surface (surface at 269 in annotated Fig. 4a) by a second distance (D2 as depicted in annotated Fig. 4a) along a second direction (direction of D2 as depicted in annotated Fig. 4a), 
the first direction (direction of D1) is different from the second direction (direction of D2), and the first distance (D1) is different from the second distance (D2 as depicted in annotated Fig. 4a).

Regarding claim 2, Tsorng discloses the server chassis according to claim 1, wherein the handle (260) further comprises an engagement part (267 in Fig. 4a), the rack (300) has an engagement slot (301 in Fig. 4b), 

the engagement part (267) has a second side surface (surface at 267 in annotated Fig. 4a), 
the second side surface (surface at 267) is located on a side of the engagement part (267) that is located close to the at least one pivot part (265 as depicted in annotated Fig. 4a), 
the axis of the at least one pivot part (265) is spaced apart from the second side surface by a third distance (D3 in annotated Fig. 4a) along a third direction (direction of D3), 
the axis of the at least one pivot part (265) is spaced apart from the second side surface by a fourth distance (D4 in annotated Fig. 4a) along a fourth direction (direction of D4 in annotated Fig. 4a), the third direction (direction of D3) is different from the fourth direction (direction of D4 as depicted in annotated Fig. 4a), and the third distance (D3) is different from the fourth distance (D4 as depicted in annotated Fig. 4a).

Regarding claim 6, Tsorng discloses the server chassis according to claim 1, further comprising a positioning assembly comprising a first positioning structure (301) and a second positioning structure (267), wherein the first positioning structure (301) is located on a side of the rack (300) where the cage part (202) of the mount cage (200) is fixed, the second positioning structure (267) is located on the cage part (202) of the mount cage (200) and is detachably positioned in the first positioning structure (301 as depicted in Fig. 4b).

Regarding claim 7, Tsorng discloses the server chassis according to claim 1, wherein a quantity of the at least one pivot part (265) is two (as depicted in Fig. 6) and a quantity of the at least one protruding part (portion of 260 extending below 265 and including 267/269) is two (as depicted in Fig. 6), the two pivot parts (265) are respectively pivotally connected to two opposite sides of the cage part (202 as depicted in Fig. 6), and the two protruding parts (portion of 260 extending below 265 and including 267/269) respectively connected to sides of the two pivot parts (265) that are located away from the handheld part (portion of 260 extending above 265 as depicted in Fig. 6).

Regarding claim 8, Tsorng discloses the server chassis according to claim 1, further comprising a fastener (267 in fig. 4b), the rack having a hole (301 in Fig. 4b), and the fastener (267) fixed in the hole (301) so as to fix the cage part (202) of the mount cage (200) to the rack (300 as depicted in Fig. 4b).

Regarding claim 10, Tsorng discloses a server chassis, comprising: 
a rack (300 in Fig. 4b); and 
a mount cage (200 in fig. 4b), comprising: 
a cage part (202 in fig. 3a), fixed on a side of the rack (300) and having an engagement slot (301 as depicted in Fig. 4b); and 
260 in Fig. 3a and 4a), comprising a pivot part (265 in fig. 4a), a handheld part (portion of 260 extending above 265 in Fig. 4a) and an engagement part (267 in Fig. 4a), 
the handheld part (portion of 260 extending above 265) and the engagement part (267) respectively connected to two sides of the pivot part (265 as depicted in Fig. 4a), 
the pivot part (265) pivotally connected to the cage part (202); 
wherein, the engagement part (267) has a first side surface (side surface at 267 in Fig. 4a) located on a side of the engagement part (267) located close to the pivot part (265), 
an axis of the pivot part (265) is spaced apart from the first side surface (side surface at 267) by a first distance (D3) along a first direction (direction of D3 in annotated Fig. 4a), 
the axis of the pivot part (265) is spaced apart from the first side surface (side surface at 267) by a second distance (D4 in annotated Fig. 4a) along a second direction (direction of D4), 
the first direction (direction of D3) is different from the second direction (direction of D4), and the first distance (D3) is different from the second distance (D4 as depicted in annotated Fig. 4a).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz US 6582241.

    PNG
    media_image2.png
    922
    1130
    media_image2.png
    Greyscale

Regarding claim 1, Lutz discloses a server chassis, comprising: 
a rack (100 in Fig. 1); and 
a mount cage (110 in Fig. 1), comprising: 
a cage part (110 in Fig. 1), fixed on a side of the rack (100 as depicted in Fig. 1 and 4c); and 
a handle (112 in Fig. 3), comprising at least one pivot part (304 in Fig. 3), a handheld part (302’ in annotated Fig. 3), and at least one protruding part (302’’ in annotated Fig. 3), 
302’) and the at least one protruding part (302’’) respectively connected to two opposite sides of the at least one pivot part (304 as depicted in annotated Fig. 3), and 
the at least one pivot part (304) pivotally connected to the cage part (110); 
wherein, the protruding part (302’’) has a first side surface (surface at 302’’ in annotated Fig. 3) located on a side of the protruding part (302’’) that is located away from the at least one pivot part (304), 
an axis of the at least one pivot part (304) is spaced apart from the first side surface by a first distance (D1 as depicted in annotated Fig. 3) along a first direction (direction of D1 as depicted in annotated Fig. 3), 
the at least one pivot part (304) is spaced apart from the first side surface (surface at 302’’ in annotated Fig. 3) by a second distance (D2 as depicted in annotated Fig. 3) along a second direction (direction of D2 as depicted in annotated Fig. 3), 
the first direction (direction of D1) is different from the second direction (direction of D2), and the first distance (D1) is different from the second distance (D2 as depicted in annotated Fig. 3).

Claim(s) 1, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu US 9122458.

Regarding claim 1, Yu discloses a server chassis, comprising: 
a rack (10 in Fig. 1); and 
12 in Fig. 1), comprising: 
a cage part (122 in Fig. 1), fixed on a side (bottom plate of 10 in Fig. 1) of the rack (10 as depicted in Fig. 1); and 
a handle (124 in Fig. 1-2), comprising at least one pivot part (1244 in Fig. 1-2), a handheld part (1242 in Fig. 1), and at least one protruding part (1246 in Fig. 1-2), 
the handheld part (1242) and the at least one protruding part (1246) respectively connected to two opposite sides of the at least one pivot part (1244 as depicted in Fig. 1), and 
the at least one pivot part (1244) pivotally connected to the cage part (122); 
wherein, the protruding part (1246) has a first side surface (surface at 1246 in Fig. 1) located on a side of the protruding part (1246) that is located away from the at least one pivot part (1244), 
an axis of the at least one pivot part (1244) is spaced apart from the first side surface by a first distance (distance from 1244 to 1246a as depicted in Fig. 2) along a first direction (direction toward 1246a in Fig. 2), 
the at least one pivot part (1244) is spaced apart from the first side surface (surface at 1246 in Fig. 1) by a second distance (distance from 1244 to 1246b as depicted in Fig. 2) along a second direction (direction toward 1246b in Fig. 2), 
the first direction (direction toward 1246a) is different from the second direction (direction toward 1246b), and the first distance (distance from 1244 to 1246a) is different from the second distance (distance from 1244 to 1246b as depicted in Fig. 2).

Regarding claim 8, Yu discloses the server chassis according to claim 1, further comprising a fastener (1246a in Fig. 2), the rack having a hole (groove/gap terminating in 1044 in Fig. 3 and 6), and the fastener (1246a) fixed in the hole (groove/gap terminating in 1044) so as to fix the cage part (122) of the mount cage (12) to the rack (10 as depicted in Fig. 7).

Regarding claim 9, Yu discloses the server chassis according to claim 8, further comprising a pillar (1044 in Fig. 3 and 6), the pillar (1044) protruding from a* side of the rack (10) where the cage part (122) of the mount cage (12) is fixed and the hole (groove/gap terminating in 1044) located on the pillar (1044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsorng as applied to claim 1 above, and further in view of Chen US 10383248.

Regarding claim 3, Tsorng discloses the server chassis according to claim 1, wherein the mount cage (200) further comprises a positioning assembly (280 in Fig. 5a), and the cage part (220) has a positioning hole (221 in Fig. 5b), 

Tsorng does not explicitly disclose the positioning assembly also comprising an elastic component.
However, Chen US 10383248 discloses a positioning assembly (50/501 in Fig. 13-14) comprising a movable component (50 in Fig. 13-14) and an elastic component (501 in Fig. 13-14); the movable component (50) is disposed through a part (3 in Fig. 14) and is movably disposed on the part (3) via the elastic component (501) so that the movable component (50) is detachably positioned in a positioning hole (116) of a frame (110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the positioning assembly of Tsorng further comprising an elastic component, as taught by Chen, and have the movable component is disposed through the handheld part  of the handle and is movably disposed on the handheld part of the handle via the elastic component so that the movable component is detachably positioned in the positioning hole of the cage part, in order to provide a biasing force for locking the handle and enhance the securing effect.

Regarding claim 4, Tsorng in view of Chen discloses the server chassis according to claim 3, wherein the movable component (280/50) comprises a wider portion (head of 280/50) and a narrower portion (post of 280/50) that are connected to each other, 
a first diameter (diameter of head) of the wider portion is larger than a second diameter (diameter of post) of the narrower portion (as depicted in Fig. /14 of Tsorng/Chen respectively), 
the narrower portion (post of 280/50) penetrates through the handheld part () of the handle (260), 
two opposite ends of the elastic component (501 of Cheng) are respectively fixed to the handheld part (portion of 260 extending above 265 of Tsorng) of the handle (260 of Tsorng) and the wider portion (head of 280/50 of Tsorng/Cheng) of the movable component (280/50 as depicted in Fig. 14 of Chen), 
when the narrower portion (post of 280/50) of the movable component (280/50) is positioned in the positioning hole (221/116) of the cage part, the wider portion (head of 280/50) rests on the handheld part of the handle (260 of Tsorng).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lutz as applied to claim 1 above, and further in view of Chen US 10383248.

Regarding claim 3, Lutz discloses the server chassis according to claim 1, wherein the mount cage (110) further comprises a positioning assembly (308 in 
the positioning assembly (308) comprises a movable component (308), the movable component (308) is disposed through the handheld part (302’) of the handle (302 as depicted in annotated Fig. 3) and is movably disposed on the handheld part (302’) of the handle (260) so that the movable component (308) is detachably positioned in the positioning hole (hole through 314/110/40) of the cage part (110).
Lutz does not explicitly disclose the positioning assembly also comprising an elastic component.
However, Chen discloses a positioning assembly (50/501 in Fig. 13-14) comprising a movable component (50 in Fig. 13-14) and an elastic component (501 in Fig. 13-14); the movable component (50) is disposed through a part (3 in Fig. 14) and is movably disposed on the part (3) via the elastic component (501) so that the movable component (50) is detachably positioned in a positioning hole (116) of a frame (110).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the positioning assembly of Lutz further comprising an elastic component, as taught by Chen, and have the movable component is disposed through the handheld part  of the handle and is movably disposed on the handheld part of the handle via the elastic component so that the movable component is detachably positioned in the positioning hole of the cage part, in order to enhance the securing effect.

Regarding claim 5, Lutz in view of Chen discloses the server chassis according to claim 3, wherein the mount cage (110 of Lutz) further comprises a guide structure (314 in 4c), 
the guide structure (314) protrudes from a side of the cage part (110) of the mount cage (110) and the positioning hole (hole through 314/110/40 in Fig. 4b-4c) is located at the guide structure (314). 
Lutz does not explicitly disclose that the guide structure has a first inclined guiding surface, and the movable component has a second inclined guiding surface.
However Chen discloses a guide structure (114 in Fig. 12 and 14) having a first inclined guiding surface (inclined surface of 114 in Fig. 12), and the movable component (50) has a second inclined guiding surface (inclined surface at tapered end of 50 as depicted in Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the guide structure of Lutz have a first inclined guiding surface, and the movable component of Lutz having a second inclined guiding surface, as taught by Chen, in order to improve alignment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu US 10888025 Fig. 1 and 4, Li US 20060171110 Fig. 2 and 6, and Gong US 20120248952 Fig. 7-10, respectively disclose the limitations of claim 1;
Linares Rivas US 10096343 Fig. 5, Wang US 20210068317 Fig. 2 respectively disclose a mount cage mounted on a rack, the rack having pillars protruding from the rack and a fastener fixed in a hole of the pillar to fix the mount cage to the rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841